DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/874,775, filed on 1/18/2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
 
Power of Attorney
A power of attorney change filed on 12/3/2020 was accepted on 12/3/2020.
Response to Amendment/Claim Status
Claims 1-7, 9-14, 18-20 and 22-24 are currently pending. Claims 1, 4, 5, 9, 10, 13, 19 and 22 have been amended. Claims 8, 15-17 and 21 are now cancelled; and claims 23 and 24 are newly added.

Double Patenting
The nonstatutory double patenting rejection of claims 1-7, 9-14, 16 and 18-22 is withdrawn. The applicant has amended claims 1, 13 and 19 to overcome their rejections and the rejections of their respective dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 11, 12; and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger et al (US 2014/0361286 A1, hereafter Jaeger).
Re claim 1, Jaeger discloses in FIGS. 1 and 2 a device comprising:
an anode (106; ¶ [0115]);
an organic active layer (212; ¶ [0145]) above the anode (106);
an organic layer sequence (214/216; ¶ [0147] and [0150]) above (over) the organic active layer (212);

an encapsulation (118; ¶ [0162]) above the cathode (108) in direct contact with (physically touching) the cathode (108),
wherein the anode (106) is a layer stack of a plurality of layers (Ag on ITO or ITO-Ag-ITO; ¶ [0115]).

Re claim 3, Jaeger discloses the device of claim 1, wherein the anode (106) comprises Ag (¶ [0115]).
Re claims 6 and 7, Jaeger discloses the device of claim 1, wherein the organic layer sequence (214/216) comprises a first organic layer (214) with a thickness between 5 nm inclusive and 60 nm inclusive (5 nm to 50 nm; ¶ [0149]); and wherein the organic layer sequence comprises a second organic layer (216) with a thickness between 2 nm inclusive and 20 nm inclusive (5 nm to 200 nm; ¶ [0152]).

Re claims 11 and 12, Jaeger discloses the device of claim 1, further comprising a substrate (102; ¶ [0106]), wherein the anode (106) is above (over) the substrate (102); and wherein the substrate comprises a plastic material (polyolefins; ¶ [0106]).

Re claim 19, Jaeger discloses in FIG. 1 a device comprising:
an anode (106; ¶ [0115]);
an organic active layer (212; ¶ [0145]) above the anode (106);
an organic layer sequence (214/216; ¶ [0147] and [0150]) above (over) the organic active layer (212); and

wherein the cathode (108) is arranged over (above) substantially an entire surface (upper horizontal plane) of the organic layer sequence (214/216), the surface facing away (upward) from the anode (106), and
wherein the anode (106) comprises Ag (¶ [0115]) and indium tin oxide (ITO; ¶ [0115]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2, 4, 5, 9, 10, 23; 13, 14, 18; 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger in view of Senkovskyy et al (US 2019/0006589 A1-prior art of record, hereafter Senkovskyy).
Re claims 2 and 23, Jaeger discloses the device of claim 1, wherein the cathode (108) comprises Ag or Mg (¶ [0114] and [0157]), but fails to disclose wherein the cathode (108) comprises Ag and Mg; and wherein a metallic layer is arranged above the organic layer sequence.

However,
Senkovskyy discloses in TABLE 9: Example 13 (with references to FIG. 3) a device comprising: a cathode (192; ¶ [0456] and [0483]-[0484] including TABLE 9) above a metallic layer (191; ¶ [0456] and [0483] including TABLE 9) arranged above an organic layer sequence (160/180; ¶ [0456] and [0481]-[0482] including TABLE 9), wherein the cathode (192) comprises Ag and Mg (Mg 15%:Ag 85%; TABLE 9).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jaeger to include a metallic layer arranged above the organic layer sequence; and to form the cathode such that it comprises Ag and Mg as disclosed by Senkovskyy, in order to lower the operating voltage, raise external quantum efficiency (EQE) and the device lifetime (Senkovskyy; ¶ [0505]).


Re claims 9 and 10, Jaeger and Senkovskyy discloses the device of claim 23, wherein the metallic layer (191 of Senkovskyy) is arranged over (above) an entire surface (upper plane) of the organic layer sequence (160/180), the surface facing away from the anode (120); and wherein the cathode (192) is arranged over an entire surface (upper plane) of the metallic layer (191), the surface facing away (upward) from the anode (120) as part of the low operating voltage devices discussed for claims 2 and 23.

Re claim 13, Jaeger discloses in FIGS. 1 and 2 a device comprising:
a substrate (102; ¶ [0106]),
an anode (106; ¶ [0115]) above the substrate (102);
an organic active layer (212; ¶ [0145]) above the anode (106);
an organic layer sequence (214/216; ¶ [0147] and [0150]) above the organic active layer (212);
a cathode (108; ¶ [0112]) above (on) the organic layer sequence (214/216); and
an encapsulation (118; ¶ [0162]) above the cathode (108) in direct contact with (physically touching) the cathode (108),

wherein the anode comprises Ag (¶ [0115]),
wherein the organic layer sequence (214/216) comprises a first organic layer (214) with a thickness between 5 nm inclusive and 200 nm inclusive (5 nm to 50 nm; ¶ [0149]),
wherein the organic layer sequence (214/216) comprises a second organic layer (216) with a thickness between 2 nm inclusive and 20 nm inclusive (5 nm to 200 nm; ¶ [0152]),
wherein the cathode (108) is arranged over (above) substantially an entire surface (upper plane) of the organic layer sequence (214/216), the surface facing away (upward) from the anode (106),
wherein the anode (106) is a layer stack of a plurality of layers (Ag on ITO or ITO-Ag-ITO; ¶ [0115]), and
wherein at least one layer of the layer stack (Ag on ITO or ITO-Ag-ITO) of the anode (106) is indium tin oxide (ITO; ¶ [0115]).

Jaeger fails to disclose wherein the cathode comprises Ag and Mg.
However,
Senkovskyy discloses in TABLE 9: Example 13 (with references to FIG. 3) a device comprising: a cathode (192; ¶ [0456] and [0483]-[0484] including TABLE 9) above a metallic layer (191; ¶ [0456] and [0483] including TABLE 9) arranged above an organic layer sequence (160/180; ¶ [0456] and [0481]-[0482] including TABLE 9), wherein the cathode (192) comprises Ag and Mg (Mg 15%:Ag 85%; TABLE 9).


Re claim 14, Jaeger discloses the device of claim 13, wherein the first organic layer (214) has a thickness between 5 nm inclusive and 60 nm inclusive (5 nm to 50 nm; ¶ [0149]).

Re claim 18, Jaeger discloses the device of claim 13, wherein the substrate (102) comprises a plastic material (see claim 12).

Re claim 20, Jaeger and Senkovskyy discloses the device of claim 19, wherein the cathode comprises Ag and Mg (see claim 2).

Re claim 22, Jaeger and Senkovskyy discloses the device of claim 24, wherein the cathode comprises a metal which is different from a metal of the metallic layer (see claim 4).

Re claim 24, Jaeger and Senkovskyy discloses the device of claim 19, wherein a metallic layer is arranged above the organic layer sequence (see claim 23).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1; 13; and 18 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892